                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

ULTRAVISION TECHNOLOGIES, LLC,                  §
                                                §
                      Plaintiff,                §       C.A. No. 2:18-cv-100-JRG-RSP
v.                                              §                LEAD CASE
                                                §
GOVISION, LLC,                                  §        JURY TRIAL DEMANDED
                                                §
                      Defendant.                §
                                                §
ULTRAVISION TECHNOLOGIES, LLC,                  §
                                                §
                      Plaintiff,                §       C.A. No. 2:18-cv-118-JRG-RSP
v.                                              §             MEMBER CASE
                                                §
YAHAM OPTOELECTRONICS CO., LTD.,                §        JURY TRIAL DEMANDED
                                                §
                      Defendant.                §
             YAHAM OPTOELECTRONICS CO., LTD.’S ANSWER,
       AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF’S
         FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
       Defendant Yaham Optoelectronics Co., Ltd. (“Yaham”), by and through its undersigned

counsel, hereby responds to Plaintiff Ultravision Technologies, LLC’s (“Ultravision”) First

Amended Complaint for Patent Infringement (“Amended Complaint”) as follows.                Unless

specifically admitted below, Yaham denies each and every allegation in the Amended Complaint.

The numbered paragraphs below correspond to the numbered paragraphs of the First Amended

Complaint. Headings used in the First Amended Complaint are restated below for ease of

reference, but no admissions are thereby made, as such headings are not allegations requiring an

answer. Yaham denies all allegations not expressly admitted.

                                        THE PARTIES

       1.      Yaham is without knowledge or information sufficient to form a belief as to the

truth of allegations of paragraph 1 of the First Amended Complaint, and therefore denies the same.

       2.      Admitted.
                                        JURISDICTION

       3.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, Yaham admits that the

First Amended Complaint purports to set forth a claim for patent infringement arising under the

patent laws of the United States, Title 35 of the United States Code, but denies that Ultravision’s

claims have merit. Yaham admits that this Court has subject matter jurisdiction over patent

infringement suits under 28 U.S.C. §§ 1331 and 1338.

       4.      Denied.
       5.      Denied.

       6.      Yaham admits that Vivian Liang, an employee of Yaham, asked a third party to

send a single D0 demo to Ultravision per Ultravision’s request for a demo for testing. Yaham

denies that it is subject to personal jurisdiction in this District under a “stream of commerce”

theory. Yaham denies all other allegations of paragraph 6 of the First Amended Complaint.

       7.      The allegations in this paragraph state a legal contention to which no response is

required. To the extent a response is nonetheless deemed to be required, for purposes of this action

only, Yaham does not contest venue in this District, but denies that it is convenient. Yaham denies

that it has engaged in any infringing conduct. Yaham denies the remaining allegations of

paragraph 7 of the First Amended Complaint.

       8.      Denied.

                                      PATENTS-IN-SUIT

       9.      Yaham admits that an uncertified copy of U.S. Patent No. 9,916,782 (the “’782

Patent”) entitled “Modular Display Panel” and purporting to have an issued date of March 13,

2018, was available at the USPTO webpage cited in paragraph 9 of the First Amended Complaint.

To the extent this paragraph of the First Amended Complaint includes any other allegations,

Yaham denies them.

       10.     Yaham admits that an uncertified copy of U.S. Patent No. 9,642,272 (the “’272

Patent) entitled “Method for Modular Multi-Panel Display Wherein Each Display is Sealed to be


                                                 2
Waterproof and Includes Array of Display Elements Arranged to From Display Panel Surface”

and purporting to have an issued date of May 2, 2017, was available at the USPTO webpage cited

in paragraph 10 of the First Amended Complaint. To the extent this paragraph of the First

Amended Complaint includes any other allegations, Yaham denies them.

       11.     Yaham admits that an uncertified copy of U.S. Patent No. 9,990,869 (the “’869

Patent”) entitled “Modular Display Panel” and purporting to have an issued date of June 5, 2018,

was available at the USPTO webpage cited in paragraph 11 of the First Amended Complaint. To

the extent this paragraph of the First Amended Complaint includes any other allegations, Yaham
denies them.

       12.     Yaham admits that an uncertified copy of U.S. Patent No. 9,047,791 (the “’791

Patent”) entitled “Sign Construction with sectional Sign Assemblies and Installation Kit and

Method of Using Same” and purporting to have an issued date of June 2, 2015, was available at

the USPTO webpage cited in paragraph 12 of the First Amended Complaint. To the extent this

paragraph of the First Amended Complaint includes any other allegations, Yaham denies them.

       13.     Yaham admits that an uncertified copy of U.S. Patent No. 8,870,410 (the “’410

Patent”) entitled “Optical Panel for LED Light Source” and purporting to have an issued date of

October 28, 2014, was available at the USPTO webpage cited in paragraph 13 of the First

Amended Complaint. To the extent this paragraph of the First Amended Complaint includes any

other allegations, Yaham denies them.

       14.     Yaham admits that an uncertified copy of U.S. Patent No. 8,870,413 (the “’413

Patent”) entitled “Optical Panel for LED Light Source” and purporting to have an issued date of

October 28, 2014, was available at the USPTO webpage cited in paragraph 14 of the First

Amended Complaint. To the extent this paragraph of the First Amended Complaint includes any

other allegations, Yaham denies them.

       15.     Yaham admits that an uncertified copy of U.S. Patent No. 9,734,738 (the “’738

Patent”) entitled “Apparatus with Lighting Units” and purporting to have an issued date of August

15, 2017, was available at the USPTO webpage cited in paragraph 15 of the First Amended


                                               3
Complaint. To the extent this paragraph of the First Amended Complaint includes any other

allegations, Yaham denies them.

        16.    Yaham admits that an uncertified copy of U.S. Patent No. 9,947,248 (the “’248

Patent”) entitled “Lighting Assembly with Multiple Lighting Units” and purporting to have an

issued date of April 17, 2018, was available at the USPTO webpage cited in paragraph 16 of the

First Amended Complaint. To the extent this paragraph of the First Amended Complaint includes

any other allegations, Yaham denies them.

        17.    Yaham admits that an uncertified copy of U.S. Patent No. 9,984,603 (the “’603
Patent”) entitled “Modular Display Panel” and purporting to have an issued date of May 29, 2018,

was available at the USPTO webpage cited in paragraph 17 of the First Amended Complaint. To

the extent this paragraph of the First Amended Complaint includes any other allegations, Yaham

denies them.

        18.    Upon information and belief, denied.

        19.    Yaham is without knowledge or information sufficient to form a belief as to the

truth of the allegations of paragraph 19 of the First Amended Complaint, and therefore denies the

same.

                                  DEFENDANT’S PRODUCTS

        20.    Admitted.

        21.    Yaham admits that this paragraph appears to show images of a Yaham D0 product,

though the source of the images is unidentified. To the extent this paragraph of the First Amended

Complaint includes any other allegations, Yaham denies them.

        22.    Yaham admits that this paragraph appears to show images of a Yaham X2s product,

though the source of the images is unidentified. To the extent this paragraph of the First Amended

Complaint includes any other allegations, Yaham denies them

        23.    Yaham admits that this paragraph appears to show images of a Yaham CF Series

product, though the source of the images is unidentified. To the extent this paragraph of the First

Amended Complaint includes any other allegations, Yaham denies them


                                                4
       24.     Yaham admits that this paragraph appears to show images of a Yaham Edge LED

series product, though the source of the images is unidentified. To the extent this paragraph of the

First Amended Complaint includes any other allegations, Yaham denies them

       25.     Yaham admits that this paragraph appears to show images of a Yaham TRi LED

Series product, though the source of the images is unidentified. To the extent this paragraph of

the First Amended Complaint includes any other allegations, Yaham denies them

       26.     Yaham admits that this paragraph appears to show images of a Yaham LED

Shoebox product, though the source of the images is unidentified. To the extent this paragraph of
the First Amended Complaint includes any other allegations, Yaham denies them

                                             COUNT I

                               (Infringement of the ’782 Patent)

       27.     Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       28.     Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       29.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       30.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or


                                                 5
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       31.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that
the allegations of this paragraph are relevant to any claim of alleged infringement.

       32.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       33.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       34.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what


                                                 6
aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       35.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       36.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       37.     Denied.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.
                                         COUNT II
                               (Infringement of the ’272 Patent)
       43.     Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.



                                                 7
       44.     Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       45.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that
the allegations of this paragraph are relevant to any claim of alleged infringement.

       46.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       47.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       48.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what


                                                 8
aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       49.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       50.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       51.     Denied.

       52.     Denied.

       53.     Denied.

       54.     Denied.

       55.     Denied.

       56.     Denied.
                                         COUNT III
                               (Infringement of the ’869 Patent)
       57.     Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.



                                                 9
       58.     Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       59.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that
the allegations of this paragraph are relevant to any claim of alleged infringement.

       60.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       61.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       62.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what


                                                10
aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       63.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       64.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       65.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       66.     Denied.

       67.     Denied.

       68.     Denied.


                                                11
       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied.
                                         COUNT IV
                               (Infringement of the ’791 Patent)
       75.     Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       76.     Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       77.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.
       78.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.




                                                12
       79.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       80.     The allegations of this paragraph state a legal contention to which no response is
required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     Denied.

       87.     Denied.

       88.     Denied.
                                         COUNT V
                               (Infringement of the ’410 Patent)
       89.     Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.




                                                13
       90.     Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       91.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that
the allegations of this paragraph are relevant to any claim of alleged infringement.

       92.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       93.     The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       94.     Denied.

       95.     Denied.

       96.     Denied.

       97.     Denied.


                                                14
       98.     Denied.

       99.     Denied.

       100.    Denied.

       101.    Denied.
                                         COUNT VI
                               (Infringement of the ’413 Patent)
       102.    Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       103.    Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       104.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       105.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim
language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       106.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham



                                                15
denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       107.    Denied.

       108.    Denied.

       109.    Denied.

       110.    Denied.
       111.    Denied.

       112.    Denied.

       113.    Denied.

       114.    Denied.
                                         COUNT VII
                               (Infringement of the ’738 Patent)
       115.    Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       116.    Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       117.    The allegations of this paragraph state a legal contention to which no response is
required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       118.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim



                                                16
language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       119.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham
denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       120.    Denied.

       121.    Denied.

       122.    Denied.

       123.    Denied.

       124.    Denied.

       125.    Denied.

       126.    Denied.

       127.    Denied.
                                        COUNT VIII
                               (Infringement of the ’248 Patent)
       128.    Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       129.    Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.




                                                17
       130.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       131.    The allegations of this paragraph state a legal contention to which no response is
required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       132.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       133.    Denied.

       134.    Denied.

       135.    Denied.

       136.    Denied.

       137.    Denied.

       138.    Denied.


                                                18
       139.    Denied.

       140.    Denied.
                                         COUNT IX
                               (Infringement of the ’603 Patent)
       141.    Yaham repeats and incorporates its responses to paragraphs 1 through 26 of the

First Amended Complaint as if fully set forth herein.

       142.    Denied, at least because Yaham does not require authority or license from

Ultravision to conduct Yaham’s activities.

       143.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       144.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what
aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       145.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or



                                                19
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       146.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that
the allegations of this paragraph are relevant to any claim of alleged infringement.

       147.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       148.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

       149.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what


                                                20
aspect(s) of the accused product allegedly are at issue and does not provide any construction or

interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

        150.    The allegations of this paragraph state a legal contention to which no response is

required, at least because responding would require a determination of the meaning of patent claim

language as a matter of law. To the extent a response is nonetheless deemed to be required, Yaham

denies the allegations of this paragraph, at least because this paragraph does not identify what

aspect(s) of the accused product allegedly are at issue and does not provide any construction or
interpretation of the claim language incorporated within the paragraph. Yaham further denies that

the allegations of this paragraph are relevant to any claim of alleged infringement.

        151.    Denied.

        152.    Denied.

        153.    Denied.

        154.    Denied.

        155.    Denied.

        156.    Denied.

        157.    Denied.

                            PLAINTIFF’S PRAYER FOR RELIEF

        Yaham denies that Ultravision is entitled to any relief in any form whatsoever from Yaham

and specifically denies that Ultravision is entitled to any of the relief sought in paragraphs a. – e.

of its Prayer for Relief.

                                   ADDITIONAL DEFENSES

        As further answer and as additional defenses, but without assuming any burden that it

would not otherwise have or admitting that it bears the burden of proof with respect to any of the

following, Yaham asserts the following defenses and alleges as follows. Yaham reserves all rights

to allege additional defenses that become known through the course of discovery.




                                                 21
                                       FIRST DEFENSE
                                    (Failure to State a Claim)
       The Amended Complaint fails to state a claim on which relief can be granted.
                                       SECOND DEFENSE
                                        (Noninfringement)
       Yaham has not infringed and does not infringe, directly or indirectly, any claim of the

asserted patents literally or under the doctrine of equivalents.
                                        THIRD DEFENSE
                                           (Invalidity)
       One or more of the claims of the asserted patents are invalid for failure to satisfy the

conditions of patentability set forth in 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 101, 102, 103,

and/or 112.
                                     FOURTH DEFENSE
                         (Prosecution History Estoppel and Disclaimer)
       Based on proceedings before the United States Patent and Trademark Office during the

prosecution of the applications that issued as the asserted patents and/or the application to which

the asserted patents claim priority, Ultravision is precluded or otherwise estopped from asserting

that any claim of the asserted patent covers, either literally or under the doctrine of equivalents,

any product or method made, performed, used, sold, offered for sale, or imported by Yaham.
                                        FIFTH DEFENSE
                                     (Limitation of Damages)
       Ultravision’s claims and prayer for relief are barred in whole or in part by 35 U.S.C. §§ 286,
287, and/or 288.
                                        SIXTH DEFENSE
                                       (License, Exhaustion)
       To the extent Ultravision’s infringement allegations relate to products or services that were

provided by or for any licensee of the asserted patents and/or provided to Yaham by or through a

licensee of the asserted patents or under a covenant not to sue, whether express or implied,

Ultravision’s claims are barred.




                                                 22
                                     SEVENTH DEFENSE
                                       (Lack of Notice)
       Yaham did not have notice of the asserted patents prior to service of the original Complaint

in this action. For at least this reason, Yaham could not have, and did not, indirectly infringe any

claim of the asserted patents prior to service of the original Complaint. Yaham reserves all rights

to move for appropriate relief, including that Ultravision’s indirect infringement claims are not

cognizable as a matter of law because Yaham did not have the requisite notice of the asserted

patents.
                                   EIGHTH DEFENSE
                        (Unenforceability Due to Inequitable Conduct)




                                                23
24
                                      NINTH DEFENSE
                                    (Personal Jurisdiction)
       Ultravision’s claims and prayer for relief are barred because this Court lacks personal

jurisdiction over Yaham.
                                       TENTH DEFENSE
                                      (Equitable Estoppel)
       Ultravision’s claims and prayer for relief are barred by the doctrine of equitable estoppel.
                                    ELEVENTH DEFENSE
                                         (Waiver)
       Ultravision’s claims and prayer for relief are barred by the doctrine of waiver.




                                                25
                                      TWELFTH DEFENSE
                                        (Unclean Hands)
       Ultravision’s claims and prayer for relief are barred by the doctrine of unclean hands.
                                    THIRTEENTH DEFENSE
                                       (Lack of Standing)
       Ultravision’s claims and prayer for relief are barred because Ultravision does not have

standing to bring its claims including, but not limited to, the fact that Ultravision does not own the

invention(s) disclosed in the Asserted Patents.

                                 RESERVATION OF ALL DEFENSES

       Yaham alleges that it may have other separate and additional defenses of which it is not

presently aware and hereby reserves the right to raise such defenses by amendment of this Answer,

including to conform to proof at trial. Yaham therefore reserves all defenses under the Federal

Rules of Civil Procedure, including Rule 8(c), the Patent Laws of the United States and any other

and additional defenses, at law or in equity, that are now or may become available or appear during,

or as a result of, discovery proceedings in this action.

                                       COUNTERCLAIMS

       For its counterclaims against Plaintiff Ultravision Technologies, LLC (“Ultravision”),

Counterclaim Plaintiff Yaham Optoelectronics Co., Ltd. (“Yaham”), alleges as follows:

                                             PARTIES

       1.      Counterclaim Plaintiff Yaham is a company incorporated under the laws of the

People’s Republic of China, with its principal operating business located at #118 Yongfu Rd.,

Qiaotou Community, Fuyong, Baoan District, Shenzhen, P.R. China, 518103.

       2.       On information and belief, Counterclaim Defendant Ultravision is a corporation

incorporated and existing under the laws of the State of Delaware and registered to do business in

Texas. Ultravision, on information and belief, has a principal place of business at 4542 McEwen

Road, Dallas, Texas 75244.

                                         JURISDICTION

       3.      Yaham incorporates by reference Paragraphs 1-2 above.



                                                  26
       4.      Counterclaims 1-22 arise under the patent laws of the United States, Title 35,

United States Code. Counterclaim 23 arises under the Lanham Act, Title 15 of the United States

Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq., 15 U.S.C.

§ 1051 et seq., and 28 U.S.C. §§ 1331, 1338, 1367, and 2201-02.

       5.      Ultravision has consented to the personal jurisdiction of this Court with respect to

Counterclaims 1-22 at least by commencing its action for patent infringement in this District, as

set forth in its First Amended Complaint. This Court has specific personal jurisdiction over

Ultravision with respect to Counterclaim 23 because acts giving rise to this Counterclaim have
occurred in this District and in Texas. This Court further has general personal jurisdiction over

Ultravision as to all Counterclaims because, upon information and belief and as alleged by

Ultravision, Ultravision’s principal place of business is in Texas. The exercise of personal

jurisdiction over Ultravision with respect to these Counterclaims would not offend traditional

notions of fair play and substantial justice.

       6.      Based solely on Plaintiff’s filing of this action, venue with respect to Counterclaims

1-22 is proper, though not necessarily convenient, in this District pursuant at least to 28 U.S.C.

§ 1400. Venue is proper with respect to Counterclaim 23 under 28 U.S.C. § 1391.
                         COUNT ONE
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’782 PATENT
       7.      Yaham incorporates by reference Paragraphs 1-6 above.
       8.      Based on Ultravision’s filing of this action and at least Yaham’s second

affirmative defense, an actual controversy has arisen and now exists between the parties as to

whether Yaham infringes U.S. Patent No. 9,916,782 (the “’782 Patent”). Absent a declaration of

non-infringement, Ultravision will continue to assert infringement against Yaham and others,

including Yaham’s customers, in violation of the law and contrary to the public policy of the

United States, and thereby will continue to cause Yaham irreparable injury and damage.

       9.      Yaham does not infringe the ’782 Patent because the accused products do not

practice each claim limitation of the ’782 Patent.



                                                27
          10.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.,

Yaham requests a declaration that Yaham has not infringed (directly or indirectly) any claim of

the ’782 Patent.
                         COUNT TWO
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’272 PATENT
          11.   Yaham incorporates by reference Paragraphs 1-10 above.

          12.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,642,272 (the “’272 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          13.   Yaham does not infringe the ’782 Patent because the accused products do not

practice each claim limitation of the ’782 Patent.

          14.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’782

Patent.
                         COUNT THREE
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’869 PATENT
          15.   Yaham incorporates by reference Paragraphs 1-14 above.

          16.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,990,869 (the “’869 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          17.   Yaham does not infringe the ’869 Patent because the accused products do not

practice each claim limitation of the ’869 Patent.


                                                 28
          18.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’869

Patent.
                         COUNT FOUR
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’791 PATENT
          19.   Yaham incorporates by reference Paragraphs 1-18 above.

          20.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,047,791 (the “’791 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          21.   Yaham does not infringe the ’791 Patent because the accused products do not

practice each claim limitation of the ’791 Patent.

          22.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’791

Patent.
                         COUNT FIVE
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’410 PATENT
          23.   Yaham incorporates by reference Paragraphs 1-22 above.

          24.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 8,870,410 (the “’410 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          25.   Yaham does not infringe the ’410 Patent because the accused products do not

practice each claim limitation of the ’410 Patent.


                                                 29
          26.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’410

Patent.
                          COUNT SIX
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’413 PATENT
          27.   Yaham incorporates by reference Paragraphs 1-26 above.

          28.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 8,870,413 (the “’413 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          29.   Yaham does not infringe the ’413 Patent because the accused products do not

practice each claim limitation of the ’413 Patent.

          30.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’413

Patent.
                         COUNT SEVEN
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’738 PATENT
          31.   Yaham incorporates by reference Paragraphs 1-30 above.

          32.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,734,738 (the “’738 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          33.   Yaham does not infringe the ’738 Patent because the accused products do not

practice each claim limitation of the ’738 Patent.


                                                 30
          34.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’738

Patent.
                         COUNT EIGHT
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’248 PATENT
          35.   Yaham incorporates by reference Paragraphs 1-34 above.

          36.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,947,248 (the “’248 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          37.   Yaham does not infringe the ’248 Patent because the accused products do not

practice each claim limitation of the ’248 Patent.

          38.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’248

Patent.
                         COUNT NINE
   DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’603 PATENT
          39.   Yaham incorporates by reference Paragraphs 1-38 above.

          40.   Based on Ultravision’s filing of this action and at least Yaham’s second affirmative

defense, an actual controversy has arisen and now exists between the parties as to whether Yaham

infringes U.S. Patent No. 9,984,603 (the “’603 Patent”). Absent a declaration of non-infringement,

Ultravision will continue to assert infringement against Yaham and others, including Yaham’s

customers, in violation of the law and contrary to the public policy of the United States, and thereby

will continue to cause Yaham irreparable injury and damage.

          41.   Yaham does not infringe the ’603 Patent because the accused products do not

practice each claim limitation of the ’603 Patent.


                                                 31
          42.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that Yaham has not infringed (directly or indirectly) any claim of the ’603

Patent.
                             COUNT TEN
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’782 PATENT
          43.   Yaham incorporates by reference Paragraphs 1-42 above.

          44.   Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’782 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

          45.   The claims of the ’782 Patent invalid for failure to comply with one or more of the

requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101, 102,

103, and 112, and the rules, regulations, and laws pertaining thereto.

          46.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                            COUNT ELEVEN
          DECLARATORY JUDGMENT OF INVALIDITY OF THE ’272 PATENT
          47.   Yaham incorporates by reference Paragraphs 1-46 above.

          48.   Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’272 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.


                                                 32
       49.     The claims of the ’272 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

       50.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                         COUNT TWELVE
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’869 PATENT
       51.     Yaham incorporates by reference Paragraphs 1-50 above.

       52.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’869 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

       53.     The claims of the ’869 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
       54.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                         COUNT THIRTEEN
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’791 PATENT
       55.     Yaham incorporates by reference Paragraphs 1-54 above.

       56.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of


                                                 33
the claim of the ’791 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

        57.     The claims of the ’791 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

        58.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham
requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                          COUNT FOURTEEN
         DECLARATORY JUDGMENT OF INVALIDITY OF THE ’410 PATENT
        59.     Yaham incorporates by reference Paragraphs 1-58 above.

        60.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’410 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham
irreparable injury and damage.

        61.     The claims of the ’410 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto and/or rendered obvious

by prior art.

        62.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply




                                                 34
with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                         COUNT FIFTEEN
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’413 PATENT
       63.     Yaham incorporates by reference Paragraphs 1-62 above.

       64.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’413 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

       65.     The claims of the ’413 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

       66.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                         COUNT SIXTEEN
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’738 PATENT
       67.     Yaham incorporates by reference Paragraphs 1-66 above.

       68.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’738 Patent.

       69.     The claims of the ’738 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto. Absent a declaration of

invalidity, Ultravision will continue to assert infringement against Yaham and others, including


                                                 35
Yaham’s customers, in violation of the law and contrary to the public policy of the United States,

and thereby will continue to cause Yaham irreparable injury and damage.

       70.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                        COUNT SEVENTEEN
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’248 PATENT
       71.     Yaham incorporates by reference Paragraphs 1-70 above.

       72.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’248 Patent. Absent a declaration of invalidity, Ultravision will continue to assert

infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

       73.     The claims of the ’248 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

       74.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham
requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                         COUNT EIGHTEEN
        DECLARATORY JUDGMENT OF INVALIDITY OF THE ’603 PATENT
       75.     Yaham incorporates by reference Paragraphs 1-74 above.

       76.     Based on Ultravision’s filing of this action and at least Yaham’s third affirmative

defense, an actual controversy has arisen and now exists between the parties as to the validity of

the claim of the ’603 Patent. Absent a declaration of invalidity, Ultravision will continue to assert


                                                 36
infringement against Yaham and others, including Yaham’s customers, in violation of the law and

contrary to the public policy of the United States, and thereby will continue to cause Yaham

irreparable injury and damage.

       77.     The claims of the ’603 Patent are invalid for failure to comply with one or more of

the requirements of United States Code, Title 35, including without limitation 35 U.S.C. §§ 101,

102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

       78.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., Yaham

requests a declaration that that the claims of the Asserted Patents are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.
                                COUNT NINETEEN
                           DECLARATORY JUDGMENT OF
                       UNENFORCEABILITY OF THE ’782 PATENT
       79.     Yaham incorporates by reference Paragraphs 1-78 above.




                                                 37
38
                      COUNT TWENTY
                 DECLARATORY JUDGMENT OF
             UNENFORCEABILITY OF THE ’272 PATENT
89.   Yaham incorporates by reference Paragraphs 1-88 above.


                                    39
40
41
                    COUNT TWENTY-ONE
                 DECLARATORY JUDGMENT OF
             UNENFORCEABILITY OF THE ’869 PATENT
99.   Yaham incorporates by reference Paragraphs 1-98 above.




                                    42
43
44
                     COUNT TWENTY-TWO
                  DECLARATORY JUDGMENT OF
              UNENFORCEABILITY OF THE ’603 PATENT
109.   Yaham incorporates by reference Paragraphs 1-108 above.




                                     45
46
                           COUNT TWENTY-THREE
               FEDERAL FALSE ADVERTISING – 15 U.S.C. § 1125(a)(1)(B)
       119.    Yaham incorporates by reference Paragraphs 1-118 above.

       120.    Ultravision has made false and misleading statements of fact in advertising or

promoting its products, including its UltraPanel LED display products, including falsely
designating the origin of such products. Such false and misleading statements include at least that

Ultravision has claimed in its commercial advertising and promotion that its UltraPanel products

were “Made in the USA,” “Made in America,” and “made in our manufacturing facilities in

Texas,” despite the fact that at the time those statements were made the UltraPanel products were

not manufactured in the United States or in Texas. Moreover, each UltraPanel products is neither

“all” nor “virtually all” made in the United States.

       121.    Further, Ultravision has done so in interstate commerce and with respect to goods

that Ultravision caused to enter interstate commerce, including its UltraPanel products.



                                                 47
        122.    Ultravision’s public representations in interstate commerce misrepresent the nature,

origin, and characteristics of the asserted products, constituting false advertising in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        123.    Upon information and belief, Ultravision’s false and misleading statements have

been material and actually deceived or at least had the capacity to deceive a substantial segment

of the intended audience.

        124.    As a direct and proximate result of Ultravision’s acts of false advertising, Yaham

has been, will continue to be, and/or is likely to be injured in an amount to be determined at trial.
Pursuant to 15 U.S.C. § 1117, Yaham is entitled to damages for Ultravision’s Lanham Act

violations, an accounting of profits made by Ultravision on sales of its products, as well as recovery

of the costs of this action.

        125.    Upon information and belief, Ultravision’s acts were willful, deliberate, intentional

and/or in bad faith, making this an exceptional case entitling Yaham to recover additional damages

and attorneys’ fees pursuant to 15 U.S.C. § 1117.

        126.    As a direct and proximate result of Ultravision’s actions, Yaham has suffered and

continues to suffer irreparable harm for which Yaham has no adequate remedy at law, and which

will continue unless Ultravision’s actions are enjoined, pursuant to 15 U.S.C. § 1116.

                               YAHAM’S PRAYER FOR RELIEF

        WHEREFORE, Yaham respectfully requests that the Court grant the following relief:

        A.      Judgment in Yaham’s favor on each Counterclaim;

        B.      A declaration that Yaham does not infringe the ’782 Patent;

        C.      A declaration that Yaham does not infringe the ’272 Patent;

        D.      A declaration that Yaham does not infringe the ’869 Patent;

        E.      A declaration that Yaham does not infringe the ’791 Patent;

        F.      A declaration that Yaham does not infringe the ’410 Patent;

        G.      A declaration that Yaham does not infringe the ’413 Patent;

        H.      A declaration that Yaham does not infringe the ’738 Patent;


                                                 48
       I.      A declaration that Yaham does not infringe the ’248 Patent;

       J.      A declaration that Yaham does not infringe the ’603 Patent;

       K.      A declaration that the ’782 Patent is invalid;

       L.      A declaration that the ’272 Patent is invalid;

       M.      A declaration that the ’869 Patent is invalid;

       N.      A declaration that the ’791 Patent is invalid;

       O.      A declaration that the ’410 Patent is invalid;

       P.      A declaration that the ’413 Patent is invalid;
       Q.      A declaration that the ’738 Patent is invalid;

       R.      A declaration that the ’248 Patent is invalid;

       S.      A declaration that the ’603 Patent is invalid;

       T.      An order finding the ’782 Patent unenforceable;

       U.      An order finding the ’272 Patent unenforceable;

       V.      An order finding the ’869 Patent unenforceable;

       W.      An order finding the ’603 Patent unenforceable;

       X.      A preliminary injunction and thereafter a permanent injunction enjoining

Ultravision, its directors, officers, servants, employees, and those acting in privity or concert with

them, and their subsidiaries, divisions, successors, and assigns, from further acts in violation of

the Lanham Act;

       Y.      An order finding that Ultravision’s actions have been willful, deliberate, intentional

and/or in bad faith, making this an exceptional case entitling Yaham to recover additional damages

and attorneys’ fees pursuant to 15 U.S.C. § 1117;

       Z.      Monetary damages in an amount to be determined at trial, including

               a.      All monetary gains, profits and advantages derived by Ultravision from the

                       acts complained of herein;

               b.      Damages incurred by Yaham, including enhanced damages (up to treble

                       damages) as authorized by 15 U.S.C. § 1117; and


                                                 49
               c.      Punitive and exemplary damages to be determined by the Court after a full

                       hearing on the merits;

       AA.     Reasonable attorney’s fees, costs and expenses; and

       BB.     Such other relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Yaham demands a trial by

jury of all issues from this Answer that are triable by a jury.

Dated: September 26, 2019                              Respectfully submitted,

                                                       /s/ Jeffrey L. Johnson
                                                       Jeffrey L. Johnson
                                                       State Bar No. 24029638
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                       609 Main, 40th Floor
                                                       Houston, TX 77002
                                                       Telephone: 713.658.6450
                                                       Facsimile: 713.658.6401
                                                       jj@orrick.com

                                                       ATTORNEYS FOR DEFENDANT
                                                       YAHAM OPTOELECTRONICS CO., LTD.

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on September 30, 2019, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3).
                                                   /s/ Jeffrey L. Johnson
                                                   Jeffrey L. Johnson




                                                  50
